TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00168-CV


                              G. N. E.-A., a/k/a G. N. E., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




          FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-13-001449, THE HONORABLE GISELA D. TRIANA, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant G. N. E.-A., a/k/a G. N. E. filed a notice of appeal on March 21, 2014.

The appellate record was complete April 17, 2014, making appellant’s brief due May 7, 2014.

On May 7, 2014, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.         See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than May, 19, 2014. If the brief is not filed by that date,

counsel may be required to show cause why she should not be held in contempt of court.

               It is ordered on May 8, 2014.

Before Chief Justice Jones, Justices Pemberton and Rose